DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 2, 7-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin (CN1179411C; applicant cited on 09/9/20).


    PNG
    media_image1.png
    671
    969
    media_image1.png
    Greyscale

As to claim 1, fig 7, Lin discloses:
1. A bonding pad structure for a memory device, comprising: a base metal layer 4 formed on a substrate 1; a plurality of first conductive vias 24 arranged in a peripheral region of the base metal layer 4; an intermediate buffer layer 3 formed above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer 4, and the plurality of first conductive vias 23 is vertically connecting the base metal layer 4 and the intermediate buffer layer 3; a plurality of second conductive vias 23 arranged in a peripheral region of the intermediate buffer layer 3; and a surface bonding layer 5  formed above the intermediate buffer layer 3, wherein the surface bonding layer 5 is spaced from and aligned with the intermediate buffer layer 3, and the plurality of second conductive vias 23 is vertically connecting the intermediate buffer layer 3 and the surface bonding layer 5, wherein the intermediate buffer layer 3 comprises a mesh structure, and the plurality of first conductive vias 24 and the plurality of second conductive vias 23 are not vertically aligned with a central region of the intermediate buffer layer 3.  


2. The bonding pad structure of claim 1, wherein the central region of the intermediate buffer layer comprises a hollow region 8, and the mesh structure 22’ (fig 10) is formed in the peripheral region of the intermediate buffer layer 3.  


    PNG
    media_image1.png
    671
    969
    media_image1.png
    Greyscale


As to claim 7, fig 7, Lin discloses:
7. The bonding pad structure of claim 1, wherein the plurality of first conductive vias 24 comprises three to five rows of first conductive vias 24 within the peripheral region of the base metal layer.  

As to claim 8, fig 7, Lin discloses:
8. The bonding pad structure of claim 1, wherein the plurality of second conductive vias 23 comprises three to five rows of second conductive vias 23 within the peripheral region of the intermediate buffer layer 3.  


Allowable Subject Matter
s 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a method as follows:
9. A method of manufacturing a bonding pad structure for a memory device, comprising: providing a substrate; forming a base metal layer on the substrate; arranging a plurality of first conductive vias in a peripheral region of the base metal layer; 18Attorney Docket No.: 53EH-294346-US Client Ref.: DV-022US01 disposing an intermediate buffer layer above the base metal layer, wherein the intermediate buffer layer is spaced from and aligned with the base metal layer, and the plurality of first conductive vias vertically connects the base metal layer and the intermediate buffer layer; arranging a plurality of second conductive vias in a peripheral region of the intermediate buffer layer; and disposing a surface bonding layer above the intermediate buffer layer, wherein the surface bonding layer is spaced from and aligned with the intermediate buffer layer, and the plurality of second conductive vias vertically connects the intermediate buffer layer and the surface bonding layer, wherein 
Sheu (6,455,943) discloses a semiconductor device having vias and pluds over a substrate.  However, Sheu lacks features as recited in the claims above.
Wu (2002/0102793) discloses a method of forming a semiconductor device but lacks the details as recited in the claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813